Case held, decision reserved and matter remitted to Oneida County Court for further proceedings in accordance with the following Memorandum: Because the record does not establish whether defendant was present at the Sandoval conference, we reserve decision and remit the matter to Oneida County Court for a reconstruction hearing to expand the record and to determine whether defendant was present (see, People v Michalek, 82 NY2d 906; People v Odiat, 82 NY2d 872; People v Mitchell, 189 AD2d 337). (Appeal from Judgment of Oneida County Court, Buckley, J.—Murder, 2nd Degree.) Present—Pine, J. P., Balio, Fallon, Wesley and Davis, JJ.